Citation Nr: 0331928	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to January 
1980.  He also had unverified periods of active duty for 
training with the Army National Guard, reportedly until 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which denied 
service connection for a right hip disorder.  The veteran 
responded with a July 2000 notice of disagreement and was 
afforded a statement of the case later that month.  He then 
perfected his appeal in September 2000.  

In December 2000, the veteran claimed service connection for 
right knee and left ankle disorders.  In a July 2001 
decision, the RO determined that service connection for those 
disorders was not warranted.  He filed a notice of 
disagreement regarding the issues in November 2001, and 
statement of the case was issued in October 2002.  He then 
perfected his appeal of this issue in November 2002, and it 
was merged into the current appeal.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board concludes that VA examinations are warranted in 
accordance with 38 U.S.C.A. § 5103A(d).

It is noted that the veteran has reported various periods of 
active duty for training with the Army National Guard.  A 
March 1980 examination report in connection with Army 
National Guard service does not reflect any abnormality of 
the lower extremities.  Although the veteran has reported 
National Guard service until September 1998, the only medical 
records pertaining to such service are dated in 1980.  The 
Court has held that where evidence in support of the 
veteran's claim may be in his service record or other 
governmental records, the VA has the duty to obtain such 
records in order to fully develop the facts relevant to the 
claim.  38 U.S.C.A. § 5103A; Murphy v. Derwinski, 1 Vet. App. 
78, 82 (1991).  

Inasmuch as this appeal involves claims for service 
connection, the veteran's Army National Guard service should 
be verified.  

Under the Veterans Claims Assistance Act, VA is required to 
provide notice to claimants of what evidence is needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
March 2001 and July 2001, the RO sent the veteran 
correspondence in which it attempted to satisfy this 
requirement.  The letters limited the time for response to 60 
days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


This case is remanded for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should obtain verification of 
the veteran's periods of active duty for 
training and inactive duty training with 
the Army National Guard from 1980 to 
1998.  The RO should also obtain any 
available service medical records from 
that period.  All records obtained should 
be associated with the claims file.  If 
no such records can be found, or if they 
have been destroyed, such documentation 
should be associated with the claims 
folder.  

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the etiology of his claimed left ankle, 
right knee and right hip disorders.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or more) that such disabilities are the 
result of a disease or injury in military 
service.  

4.  Thereafter the RO should re-
adjudicate the veteran's claims.  If the 
benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




